FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2022

                                     No. 04-22-00051-CV

                  IN THE INTEREST OF B.A.S. AND B.J.S., CHILDREN

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 19-09-00242-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was originally due to be filed on March 21, 2022. On
March 23, 2022, appellee filed a motion requesting a twenty-day extension of time to file its
brief. We granted the motion and set an April 11, 2022 deadline for appellee’s brief. Our order
stated, “Given the time constraints governing the disposition of this appeal, no further
extensions will be granted.”

       Nevertheless, on April 11, 2022, appellee filed a motion for extension of time requesting
an additional three-day extension. The motion is GRANTED. Appellee’s brief is due no later
than April 14, 2022. If appellee’s brief is not filed by April 14, 2022, the case will be
submitted without benefit of an appellee’s brief.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court